Citation Nr: 0122911	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-20 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1977.

This matter comes before the Board of Veterans' Appeals on 
appeal from a February 2000 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

The veteran began the appeals process by filing a timely 
notice of disagreement in March 2000.  The RO issued a 
statement of the case to the veteran in July 2000.  The 
veteran perfected his appeal by filing a completed VA Form 9 
in September 2000.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Asthma was not shown in service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2000).

Service records do not reflect a diagnosis or treatment for 
asthma.  

Post service records indicate that the veteran underwent a VA 
physical examination in March 1978.  He had no complaints of 
asthma at that time.  He sought treatment for asthma at P.C. 
of Texas, P.A., from May 1993 to July 1998.  The records 
reveal that the veteran was diagnosed with severe asthma and 
airway resistance, reactive airway disease, and chronic 
sinusitis.  He was treated with medications.  The veteran's 
medical history, recorded in May 1993, disclosed that the 
asthmas developed four years before in New Orleans.  Skin 
tests were performed for molds, grasses, shellfish, and dust 
mite.  The veteran moved into the area in August 1992.  The 
veteran underwent nasal surgery and was started on "IZ," 
but was unable to advance.  He was hospitalized "many 
times" for asthma.  Changes in weather, stress, smoke, 
liquor, and exercise were listed as other "PPT" (person, 
place, and time) factors.  The veteran lived in an apartment 
with central air and heating.  He used a boxspring and a 
hypoallergenic pillow.  He had no pets and did not smoke.  He 
is in good health.  

The veteran consulted Dr. G.K., Jr. on a frequent basis 
between July 1994 and July 1999, for allergies and sinus 
related symptoms.  In August 1994 the veteran consulted Dr. 
G.K., Jr., complaining of sore throat and chronic sinus 
drainage.  The medical history reflects that the veteran 
experienced problems with his asthma when his sinusitis 
flared up.  He had been treated with allergy shots for the 
last year and a half, which gave him some symptomatic relief.  
The veteran indicated that prior to taking the shots, he had 
been in the hospital for his asthmas almost monthly.  In 
September 1994 Dr. K performed several surgical procedures in 
the sinus and nasal areas at H.M.S.W.  The postoperative 
diagnoses were chronic pan sinusitis with asthma nasal 
polyposis and aspirin triad, and acute fulminating fungal 
sinusitis.

The veteran presented to the emergency room (ER) at A.S.C. 
Hospital in March 1996.  He was observed to have respiratory 
arrest and the emergency department physician intubated him.  
The veteran had gastric aspiration at the time of intubation.  
He was alert and cooperative.  The medical history was 
"sketchy," but the staff recognized the veteran as a 
frequent visitor to the ER for treatment of asthma.  The old 
medical records could not be found at that time. The 
diagnostic impressions were respiratory arrest secondary to 
acute asthma and observed tracheal aspiration of gastric 
content.  The veteran presented to the ER again in May 1997.  
The diagnostic impression was exacerbation of asthma with 
bronchospasm.

The veteran was treated periodically at A&A C. of the M. from 
May 1997 to November 1999.  The veteran was diagnosed with 
severe and persistent asthma, airway resistance, allergic 
rhinitis, and nasal polyps.

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (Supp. 
2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that the veteran's claim has been adequately 
developed pursuant to the VCAA.  The record does not indicate 
the existence of any service medical records, or any other 
pertinent Federal government records or private records that 
offer the reasonable prospect of substantiating the claim, 
which have not already been associated with the claims file.  
The veteran makes no such assertions of any pertinent 
outstanding records.  Even assuming there exist any remote 
post service non-Federal Government treatment records, they 
are not even alleged to contain evidence of a relationship 
between the claimed disability and service.  Thus, such 
records, if existent, do not offer a reasonable prospect of 
substantiating the claim. Therefore, the Board finds that 
there is no outstanding, existing evidence that could 
substantiate the claim that has not already been obtained. 

The veteran has been advised of the evidence necessary to 
substantiate the claim and the governing legal criteria in 
the communications from the RO, particularly the statement of 
the case and the supplemental statement of the case.  The RO 
also notified the veteran by letter in January 2000 and 
rating decision dated in February 2000, of what evidence was 
needed to substantiate his claim for service connection for 
asthma.  The Board notes that the RO considered and decided 
the claim on the merits in March 2001.  The VA obtained all 
pertinent evidence and thus the requirement that VA inform 
the claimant of the respective responsibilities of VA and the 
claimant to obtain evidence is moot.

The Board has considered the propriety of providing a VA 
physical examination or medical opinion and finds that it is 
not necessary to decide the case.  The Board notes, in this 
regard, that the service medical records are negative for 
reference to asthma and post service records do not even 
remotely indicate that the asthma dates back to service.   A 
15-year gap exists between the veteran's separation and his 
first record of treatment for asthma.  Moreover, the 
statements of medical history provided upon initial treatment 
place the initial onset of the disability a great many years 
post service.

In this regard, the Board emphasizes that the commentary to 
the VCAA regulations addressed the adjudicative significance 
of the requirement that the evidence establish an "event, 
injury or disease" in service in order to demonstrate that a 
VA medical examination or opinion is required to decide a 
case.  VA pointed out:

Several commenters objected to the proposed 
language requiring that the evidence of 
record establish that there was an event, 
injury or disease in service-the incurrence 
or aggravation element for service 
connection.  In summary, these commenters 
felt that this criterion was too burdensome, 
and that this determination should be 
postponed until after a VA examination has 
been provided or a medical opinion obtained.  
Whether there was an injury or disease in 
service, or an event leading to injury or 
disease, is a finding of fact made by the VA 
decisionmaker.  In our view, it is 
unreasonable to require a claimant to report 
for an unnecessary VA examination or to ask a 
medical expert to review the record when the 
evidence that would result (the examination 
report or medical opinion) would not be 
competent evidence of the incurrence or 
aggravation of a disease or injury in 
service.  In such cases, there is no 
reasonable possibility that the examination 
would aid in substantiating the claim because 
it cannot provide the missing evidence.  In 
the case of medical opinion evidence, for 
instance, a doctor cannot link a current 
condition to an injury or disease in service 
unless that injury or disease is shown to 
have existed.  The evidence on this issue is 
independent of the VA examination or medical 
opinion.  Therefore, no change has been made 
to the regulatory language to delete the 
criterion that the evidence establish an 
injury or disease in service or an event 
leading to injury or disease.

One commenter stated that even where there is 
no evidence of an event, injury or disease in 
service, a VA examination could establish the 
incurrence of an injury in some claims.  The 
commenter offered as an example the case of a 
claim for compensation for a bone or muscle 
injury, for which a doctor could offer the 
opinion that a currently diagnosed arthritis 
is consistent with the veteran's statements 
describing a fall in service.  However, this 
doctor's opinion would address the nexus, or 
relationship, between the current disability 
of arthritis and the claimed injury in 
service; it would not establish the 
underlying predicate issue, that is, whether 
the veteran, in fact, had a fall in service.  
This same commenter further stated that for 
disabilities that are presumed under law to 
have been incurred or aggravated in service 
based on their manifestation during a 
specified period after service, a physician's 
opinion could link the disability to reported 
symptoms occurring during the presumptive 
period, thus establishing the existence of 
the condition within the presumptive period. 
VA agrees that, under those circumstances, a 
medical opinion could link the claimed 
presumptive disability to symptoms shown by 
other evidence to have occurred during a 
presumptive period.  However, a medical 
opinion given after the presumptive period 
could not itself establish the presence of 
symptoms in the presumptive period.  Section 
3.307(c) "Prohibition of certain 
presumptions" prevents VA from accepting a 
physician's opinion that a presumptive 
condition was present and manifest to a 
compensable degree during an applicable 
presumptive period based merely on the 
advanced stage of the current disability 
without other evidence of the condition 
during service or the presumptive period.  
Therefore, there would be no use in providing 
an examination or obtaining an opinion in the 
absence of any evidence of symptoms during 
the presumptive period. 

Another commenter stated that the 
Supplementary Information accompanying the 
proposed rule assumed that only 
contemporaneous records such as service 
medical records could establish an in-service 
incurrence of a disability, in disregard of 
the evidentiary value of lay testimony.  We 
have revised the proposed regulatory language 
to clarify that lay evidence can also be 
considered in establishing that an event, 
injury or disease occurred in service.  Under 
Sec. 3.159(c)(4), VA will review the 
"information and lay and medical evidence of 
record" to determine if an examination or 
medical opinion is necessary to decide the 
claim.  (Emphasis added.)

66 Fed. Reg. 45,626-27.

Under this guidance, the Board finds that a current medical 
examination or opinion could not establish the presence of an 
event, injury or disease in service.  The evidence already of 
record includes the negative evidence of the service medical 
records, the failure to mention the alleged disability on 
post service claims, the absence of statements of medical 
history or findings indicting the presence of the claimed 
disability on the initial post service examinations and the 
recorded statements of medical history placing the onset of 
the disability many years after service.  This evidence, 
which is entitled to great weight because it is 
contemporaneous with service and the initial post service 
period, plainly supports a finding that there was no event, 
injury or disease in service.  Thus, any medical opinion that 
takes as its predicate the existence of the event, injury or 
disease in service would be purely speculative and would not 
be competent evidence to establish a causal link between 
current disability and service.  In the circumstances 
presented by the record in this matter, it is the factfinder, 
not the medical provider, who must determine whether the 
event, injury or disease was present in service.

The RO considered the claim under the VCAA, as indicated in 
its March 2001 statement of the case.  In view of the fact 
that all of the substantive requirements of the VCAA have 
been met as to the duty to assist and notice, and as the RO 
has reviewed the claim under the VCAA, the Board finds it is 
not prejudicial for the Board to proceed to decide the case 
without further notice to the claimant.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The veteran contends that his asthma is attributable to his 
smoking habit, which he developed during active service.  He 
also claims that asthma was diagnosed while he was on active 
duty.  For the purposes of VA disability compensation, a 
disease that is attributable to the veteran's tobacco use 
during active service in the armed forces, shall not be 
considered to have been incurred in the line of duty.  See 38 
U.S.C.A. § 1103 (West 1991 & Supp. 2000).  As the RO advised 
the claimant, this law became effective prior to the date of 
the veteran's claim.  Therefore, compensation based on the 
veteran's smoking habit is barred by law.  However, § 1103 
does not preclude the establishment of service connection for 
a disease that is, otherwise, shown to have been incurred in 
or aggravated by active service.

Initially, the Board notes that the service medical records 
are negative for any complaint, diagnosis, or treatment of 
asthma.  Although no separation physical examination report 
appears in the records, pursuant to a service connection 
claim for several unrelated disorders, the veteran underwent 
a VA examination in March 1978, approximately four months 
after his separation from service.  The examination report 
shows no complaint or diagnosis of asthma.  The Board further 
notes that the veteran later filed several claims for 
increased ratings beginning in March 1979, but never claimed 
to have asthma.  A review of the claims file reveals that the 
first recorded treatment and diagnosis of asthma was in May 
1993.  The medical history indicates that the veteran 
developed asthma four years earlier, which would be in 1989, 
more than eleven years after he separated from active duty. 

The veteran has offered no competent medical evidence that 
his asthma is attributable to service.  The Court has held 
that a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the veteran's contention, standing 
alone, is insufficient to prove a nexus between his current 
disability and service.  Absent evidence to establish service 
incurrence, chronicity, and nexus, the Board finds that 
asthma was not shown in service.  In this circumstance, where 
the clear weight of the most probative evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  


ORDER

Entitlement to service connection for asthma is denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

